*225ORDER
HUGH ROBINSON, Jr., Bankruptcy Judge.
This matter is before the court on the debtor’s application to employ Thomas Sampson, Esquire to represent him in a negligence action currently pending in Fulton County Superior Court in which the debtor is the defendant. In the opinion of the court the state-court matter is personal to the debtor and creditors of the Chapter 11 estate should not be expected to fund its costs. Therefore the instant Application for Approval of Employment of Attorney for Special Purpose is hereby DENIED.